ACCEPTED
                                                                                                                                        06-15-00082-CR
                                                                                                                             SIXTH COURT OF APPEALS
                                                                                                                                   TEXARKANA, TEXAS
Appellate Docket Number:        06-15-00082                                                                                        6/5/2015 12:15:34 PM
                                                                                                                                       DEBBIE AUTREY
                                                                                                                                                 CLERK
Appellate Case Style: Style:    Fred Douglas Moore, Jr.
                          Vs.   State of Texas

                                                                                                                 FILED IN
Companion Case:                                                                                           6th COURT OF APPEALS
                                                                                                            TEXARKANA, TEXAS
                                                                                                          6/5/2015 12:15:34 PM
                                                                                                              DEBBIE AUTREY
Amended/corrected statement:                                                                                      Clerk


                                               DOCKETING STATEMENT (Criminal)
                                              Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                             II. Appellant Attorney(s)
First Name:     Fred                                                            Lead Attorney
Middle Name: Douglas                                                    First Name:          Jessica
Last Name:      Moorw                                                   Middle Name: Layne
Suffix:   Jr.                                                           Last Name:           Edwards
Appellant Incarcerated?         Yes    No                               Suffix:
Amount of Bond:                                                             Appointed                       District/County Attorney
Pro Se:                                                                     Retained                        Public Defender
                                                                        Firm Name:
                                                                        Address 1:           PO Box 9318
                                                                        Address 2:
                                                                        City:                Greenville
                                                                        State:       Texas                        Zip+4:   75404
                                                                        Telephone:           903.513.0150           ext.
                                                                        Fax:         903.200.1359
                                                                        Email:       jessicaedwardslaw@gmail.com
                                                                        SBN:         24000994

                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                  Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Jeff
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Kovach
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed             District/County Attorney
Pro Se:                                                                             Retained                  Public Defender
                                                                                Firm Name:              Hunt County District Attorney
                                                                                Address 1:           2507 Lee Street, 4th Floor
                                                                                Address 2:
                                                                                City:                Greenville
                                                                                State:       Texas                        Zip+4:   75401
                                                                                Telephone:           903.408.4180           ext.
                                                                                Fax:
                                                                                Email:
                                                                                                                                    Add Another Appellee/
                                                                                SBN:                                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:          jury or    non-jury?
                                       Robbery
or type of case):                                                               Date notice of appeal filed in trial court: April 22, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: April 22, 2014
Offense charged: Robbery                                                        Punishment assessed: 12 years TDC

Date of offense:     March 14, 2014                                              Is the appeal from a pre-trial order?       Yes        No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: April 22, 2015
Date of hearing: April 22, 2015                          NA
Date of order:     April 22, 2015                        NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: April 22, 2015



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    196th DistrictnCourt                                            Clerk's Record:
County: Hunt                                                              Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            29,762                   Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: April 22, 2015
                                                                          If no, date it will be requested:
First Name:       J.                                                      Were payment arrangements made with clerk?
Middle Name: Andrew                                                                                                Yes      No   Indigent
Last Name:        Bench
Suffix:
Address 1:        2507 Lee Street, Third Floor
Address 2:
City:             Greenville
State:    Texas                      Zip + 4: 75401
Telephone:        903.405.4190           ext.
Fax:
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Apr 28, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Edwin
Middle Name:
Last Name:        Walker
Suffix:
Address 1:        2507 Lee Street, Third Floor
Address 2:
City:             Greenville
State:    Texas                      Zip + 4: 75401
Telephone:        903.408.4190           ext.
Fax:
Email:


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: June 3, 2015

                                                                                      State Bar No: 24000994
Printed Name:

Electronic Signature: /s/ Jessica Edwards                                             Name: Jessica Edwards
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on June 5, 2015               .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Jessica Edwards
                                                                         (Optional)

                                                                  State Bar No.:      24000994
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: June 5, 2015
Manner Served: Email
First Name:       Jeff
Middle Name:
Last Name:        Kovach
Suffix:
Law Firm Name: Hunt County District Attorney
Address 1:        2507 Lee Street, Fourth Floor
Address 2:
City:             Greenville
State     Texas                     Zip+4: 75401

Telephone:        903.408.4180        ext.
Fax:
Email:




                                                     Page 5 of 5